 



EXHIBIT 10.J
AMENDMENT NO. 5 TO THE
EL PASO CORPORATION
STRATEGIC STOCK PLAN
     WHEREAS, El Paso Corporation (the “Company”) maintains the El Paso
Corporation Strategic Stock Plan, amended and restated effective as of
December 3, 1999, as amended (the “Plan”);
     WHEREAS, pursuant to Section 14.1 of the Plan, the Board of Directors or
the “Plan Administrator” (as defined in the Plan) may from time to time make
such amendments to the Plan as either of them may deem proper and in the best
interests of the Company;
     WHEREAS, the Company desires to clarify provisions of the Plan to reflect
the intent of the Board of Directors and the Compensation Committee with respect
to adjustments in the number of authorized shares under the Plan.
     NOW THEREFORE, the following amendment shall be made to the Plan:
     Section 5.2 shall be deleted in its entirety and replaced with the
following:
     “In the event of a recapitalization, stock split, stock dividend, exchange
of shares, merger, reorganization, change in corporate structure or shares of
the Company or similar event, the Board of Directors or the Plan Administrator
shall make such adjustments, if any, as it determines are appropriate and
equitable to (i) the number of shares authorized for issuance under the Plan and
(ii) the number of shares and the Option Price with respect to outstanding
options, limited stock appreciation rights, stock appreciation rights, and
Restricted Stock. Any such adjustment shall be final, binding and conclusive on
all persons claiming any right or interest under the Plan.”
     IN WITNESS WHEREOF, this amendment has been executed by the undersigned,
thereunto duly authorized, effective as of October 26, 2006.

                  EL PASO CORPORATION    
 
           
 
  By:   /s/ Susan B. Ortenstone    
 
                Susan B. Ortenstone         Its Senior Vice President, Human
Resources         and Administration    
 
           
Attest:
           
 
           
/s/ David L. Siddall
 
           
Corporate Secretary
           

 